deference to the district court's factual findings if supported by substantial
                  evidence and not clearly erroneous but review the court's application of
                  the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                  P.3d 1164, 1166 (2005).
                              First, appellant argues that counsel was ineffective for failing
                  to consult with or retain an expert on eyewitness identification. Appellant
                  has failed to demonstrate prejudice. The district court's finding that there
                  was other evidence against appellant besides the eyewitness identification
                  is supported by substantial evidence in the record before this court. Not
                  only did appellant demonstrate a consciousness of guilt when he testified
                  under oath to an alibi that was subsequently discredited, but at least
                  three other witnesses testified to either seeing appellant shoot the victim
                  or hearing appellant make incriminatory remarks about shooting the
                  victim. Further, any expert who discredited the State's eyewitness
                  identification would likely also have discredited the defense's sole
                  eyewitness, whose description of the shooter excluded appellant. We
                  therefore conclude that the district court did not err in denying this claim.
                              Second, appellant argues that counsel was ineffective for
                  failing to consult with a criminalist in order to present evidence that the
                  location of the bullet casings suggest that the victim was shot from the
                  driver's side of the car, not the passenger's side where appellant was.
                  Appellant has failed to demonstrate deficiency or prejudice. All witnesses
                  agreed that the vehicle was parked away from the curb, such that bullet
                  casings in the street would not necessarily mean shots were fired from the
                  driver's side. Further, at trial, a police detective testified that the bullet
                  casings were found in an area consistent with having been fired from the

SUPREME COURT
      OF
    NEVADA
                                                         2
991 1947A 94S59
                     passenger's side of the vehicle. Appellant presented no evidence at the
                     evidentiary hearing to contradict this testimony. We therefore conclude
                     that the district court did not err in denying this claim.
                                 Third, appellant argues that counsel was ineffective for failing
                     to present the testimony of K. Compton, who would have demonstrated
                     that the driver was the shooter. Appellant has failed to demonstrate
                     deficiency or prejudice. Appellant did not produce the witness at the
                     evidentiary hearing and thus failed to prove the facts underlying his claim
                     by a preponderance of the evidence. We therefore conclude that the
                     district court did not err in denying this claim.
                                 Fourth, appellant argues that counsel was ineffective for (1)
                     failing to realize and then argue that P. Chopper's testimony about the
                     shooter's actions matched the driver's description of his own actions as
                     testified to in previous proceedings and (2) not presenting evidence that
                     the shooter wore green where witnesses said appellant was in white.
                     Appellant has failed to demonstrate deficiency or prejudice. Appellant has
                     failed to provide this court with transcripts of the previous proceedings or
                     with police reports that allegedly indicate the shooter was wearing green,
                     thereby precluding review of the district court's disposition of these claims.
                     See Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688 (1980) ("The
                     burden to make a proper appellate record rests on appellant."). We
                     therefore conclude that the district court did not err in denying these
                     claims.
                                  Finally, appellant argues that the cumulative errors of counsel
                     warrant reversal of his conviction and a new trial. Because this court has
                     determined that appellant failed to demonstrate deficiency on all but the

SUPREME COURT
       OF
     NEVADA
                                                            3
(0) 1947A cleffiA.
                  eyewitness-expert claim and that he failed to demonstrate prejudice for
                  that claim, appellant cannot demonstrate cumulative error. We therefore
                  conclude that the district court did not err in denying this claim.
                  Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.



                                                                                 J.
                                                   Hardesty


                                                             ikat ("X)           J.
                                                   Douglas




                  cc: Hon. Janet J. Berry, District Judge
                       Patricia C. Halstead
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                     4
(0) 1947A v(tio